Citation Nr: 0504432	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-18 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 10 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from February 1963 to March 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that awarded service connection and a 0 
percent rating for PTSD.  The veteran disagreed with the 
rating.  In July 2004, he testified before the Board at a 
hearing held at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

In the judgment of the Board, the case must be remanded for 
additional development.

In January 2001, the RO awarded service connection and a 0 
percent rating for PTSD.  The veteran's claim for a higher 
rating involves the initial grant of service connection.  
Thus, different percentage ratings for the disability may be 
assigned for different periods of time, since the effective 
date of service connection, based on the facts found (i.e., 
"staged ratings").  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran last underwent VA examination of his PTSD in 
December 2000.  At that time, the diagnosis was PTSD of mild 
to moderate severity. 

In correspondence, the veteran has indicated that he received 
psychiatric treatment from a VA facility in Manchester, New 
Hampshire, from April 1999 through December 1999.  However, 
the claims folder  includes only treatment records from that 
facility through October 1999.  Therefore, on remand, the RO 
should obtain all remaining VA medical records relating to 
treatment of PTSD at the Manchester VA facility from October 
1999 onward.

At the July 2004 hearing before the Board, the veteran 
testified that his condition was worsening every year.  He 
also testified that he had last been seen by the VA at a 
clinic two years earlier; at that time, he described having 
had a "real breakdown."  Apparently, he had been receiving 
treatment at a VA clinic in Florida from 2000 onward.  On 
remand, the RO should obtain all relevant VA treatment 
records from the facility in Florida from 2000 to the 
present.  He should also be given a VA examination to assess 
the current nature and severity of his disability.  

Accordingly, the case is REMANDED to the RO, via the AMC in 
Washington, D.C., for the following actions:

1.  The RO should obtain copies of any 
treatment records regarding the 
veteran's PTSD from the VA Medical 
Center in Manchester, New Hampshire, 
from October 1999 through 2000.

2.  The RO should also obtain copies of 
any treatment records regarding the 
veteran's PTSD from 2000 to the present 
while the veteran was residing in 
Florida.

3.  The RO should then schedule the 
veteran for a VA examination to assess 
the current nature and severity of his 
PTSD.  The claims folder should be 
provided to the examiner.  The examiner 
should discuss the history and severity 
of the veteran's service-connected PTSD.  
In the examination report, the examiner 
should specify the impairment 
attributable specifically to the 
service-connected PTSD.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim for a 
rating higher than 10 percent for PTSD.  
See Fenderson v. West, 12 Vet. App. 119 
(1999).  If the claim remains adverse to 
the veteran, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
the appropriate opportunity for response 
thereto.  The case should thereafter be 
returned to the Board for further 
review.

By this remand, the Board expresses no opinion as to the 
merits of the appeal.  The appellant has the right to submit 
additional evidence and argument on the matter the Board is 
remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be treated expeditiously.  All claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




